 PETROLEUM CARRIERS, INC.495V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Irecommend that it cease and desist therefrom and that it take the following describedremedial action designed to effectuate the policies of the Act:1.Rescind its rule respecting distribution of literature on its premises, insofar asthe rule prohibits the distribution of union literature by union representatives onits parking lot at its Paris, Texas, plant, and alongside the walkways from the gate-house to the parking lot and the drive.2.Post an appropriate notice informing the employees of its action.In view of the nature of the violation, I deem a narrow cease and desist order.appropriate and warranted.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees in the exercise ofright guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication.]PETROLEUM CARRIERS, INC.andLOCAL 749, GENERAL DRIVERS, WARE-HOUSEMEN AND HELPERS UNION, AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. OF L.Case No. 18-CA-557. July 28,1954Decisionand OrderOn February 18, 1954, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in the exceptions.The Board, accordingly,adopts the findings of the Trial Examiner only to the extent that theyare consistent with this Decision and Order.1The Respondent's request for oral argument Is hereby denied as the record and the,exceptions and brief,in our opinion, adequately present the issues and the positions ofthe parties109 NLRB No. 40. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not agree with the Trial Examiner's finding that the Re-spondent discharged employee Dale Rex in violation of Section 8(a) (3) and (1) of the Act.The sole allegation of the complaint is that the Respondent, on Au-gust 15, 1953, discharged Rex because of his activities on behalf of theUnion.The Respondent denies this allegation, and further contendsthat the discharge was caused by Rex's failure to offer any explanationor apology for having reported late for work on the day of the dis-charge.The Trial Examiner found that "the true motive" for theRespondent's action was that Dirs. Nina Enevoldson,2 the dispatcherfor the Respondent's Watertown truck terminal, was "convinced thatRex was the motivating force behind the Union's organizationalefforts and its leading protagonist among the employees under hersupervision."Rex was hired by the Respondent in April 1953. Shortly after, hediscussed the Union with fellow drivers and arranged meetings withunion representatives at both Watertown, his place of work, and SiouxFalls, the main terminal.At these meetings, held late in July andearly in August 1953, almost all the drivers joined the Union andthereafter wore their union buttons openly.Neither the Respondent'sgeneral manager, Thomas, in Sioux Falls, nor Nina in Watertowninterfered in any way with these activities and there is no indicationthat either knew of Rex's role of organizer.Shortly after joining the Union, a number of Sioux Falls driversspontaneously raised the question of whether they could obtain asmany benefits through the Union as the Respondent had voluntarilyaccorded them.One of the nonunion drivers suggested that theyform a committee to deal directly with the Respondent.A deputa-tion of two drivers then went to see the Respondent's vice presidentand general manager, Thomas.The deputation told Thomas thatmost of the drivers had joined the Union. Thomas replied that unionswere good for employees, but thought his own company was kind ofsmall.The group then brought forward the idea of a committee torepresent the employees.Thomas approved the idea and suggestedthat the deputation discuss the matter with their fellow drivers inWatertown.No mention was made of Rex in this conversation.Shortly after this meeting with Thomas, the two-man deputationtelephoned Norman Schultz, the oldest Watertown driver in point ofservice with the Respondent, and arranged a meeting for the follow-ing Saturday, August 15, 1953, at Watertown, to discuss the formationof a committee. Several days later, Schultz and Rex asked Nina fortime off on August 15 to meet with the representatives of the SiouxFalls drivers.Nina refused the request on the ground that Thomashad not informed her of such a meeting.2Referred to as Nina in the Intermediate Report and hereinafter. PETROLEUM CARRIERS, INC.497During the morning of Saturday, August 15, a group of 3 SiouxFalls drivers arrived at the Watertown terminal and asked Nina togive Schultz and 2 other senior drivers, Meseburg and Bransurd,time off in which to participate in the planned meeting.3 Nina repliedthat she had no objection to Meseburg and Bransurd attending themeeting as these men were not scheduled to make another trip thatday.However, she at first refused to release Schultz, who was sup-posed to make a trip later that day, upon the ground that Thomas hadnot told her anything about a meeting or an arrangement to givedrivers time off in which to attend it. Finally, after much persuasionshe consented to excuse Schultz.No mention was made of Rex in thisdiscussion and no request for hisrelease was made.The meeting of the Sioux Falls and Watertown representatives washeld at a local restaurant.Although not invited, Rex attended andopposed formation of the committee as did Larson, another Water-town driver.Rex was present at the meeting from 11 a. in. to 2: 15 p. in., whenit adjourned.He was supposed to be available for duty from 12 noonon that day and knew that he was scheduled to make a delivery to thetown of Claremont on the arrival of his truck at the Watertown ter-minal, which was expected to be about noon. Rex checked with theoffice by phone twice before 12. 30 p. in. to learn if his truck had ar-rived.He made no further check until about 2: 40 p. in., when hepersonally reported at the terminal.The truck arrived a little after1 p. m.Meanwhile Nina had tried unsuccessfully to reach him at hishome. She had to stay at the office to wait for his arrival, althoughordinarily she did not work on Saturday afternoons.When Rex reported for duty at 2: 40 p. in., he madeno explana-tion of his tardiness, but asked for his trip order.Nina refused togive him the order, but instead made it out to another driver.With-out saying anything, Rex got up and left. That evening he telephonedNina at her home and asked for his trip order for Sunday.When shereplied that he would not be getting any more orders, he askedwhether that meant that he was fired. She answered in the affirma-tive, but added that he could ask Thomas to put him back to work.The Union brought the matter to the attention of Thomas who asked8The Trial Examiner found that the Sioux Falls drivers came to Watertown as agentsof the Respondent for the purpose of persuading the drivers there to reject the Union andto join with them in the organization of a "Committee"There is no such allegation in thecomplaint,nor is there any factual or legal basis for this finding.Agency is "the relationship which results from the manifestation of consent by oneperson to another that the other shall act on his behalf and subject to his control, andconsent by the other so to act"(Restatement,Agency § 1).The record is clear that theidea of forming an employee committee originated with the'Sioux Falls drivers. In noway does the evidence warrant the inference that the drivers intended to act in the Re-spondent's behalf or under its control, or that the Respondent authorized them to act onits behalf.Accordingly,we reject the Trial Examiner's finding that the Sioux Falls driversacted as agents for the Respondent. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDNina for a written explanation.After receiving this explanation,Thomas refused to reinstate Rex.The General Counsel has the burden of proving by a preponderanceof the evidence that the Respondent discharged Rex for discrimina-tory reasons.To make out his case, the General Counsel had to provethat Nina was aware that Rex was the protagonist for the Union andthat this was the reason why she discharged him.We think that theproof fails on both grounds.There is no affirmative evidence that Nina knew that Rex was theprincipal organizer for the Union.Nor is there sufficient circum-stantial evidence to warrant such an inference.Nina admitted thatshe knew that the Watertown drivers had joined the Union, but thisknowledge she obtained from the fact that many of the Watertowndrivers, including Rex, openly wore union buttons.Rex's button wasno different from that of the others.The only time Rex spoke toNina about matters pertaining to a union was when, several daysbefore August 15, he and Schultz asked for time off to attend a meet-ing with the Watertown drivers on August 15, and was refused.That conversation revealed nothing about his leadership.Moreover,this proposed meeting was, if anything, antiunion.Also, on August15, the Sioux Falls drivers asked Nina to release Schultz, Meseburg,and Bransurd.They made no mention of Rex.Nor is it likely thatNina learned of Rex's activities from Thomas.There is no evidenceto show that the Sioux Falls drivers had mentioned Rex's name whenthey informed Thomas of the fact of union organization and theirplans to form a committee. Neither is there any evidence thatThomas had, by other means, learned of Rex's role in behalf of theUnion.Further, Nina and Thomas both testified without contra-diction that they had not discussed union matters during Thomas'visit toWatertown on August 13 or 14.4In support of his conclusion that Nina discharged Rex for dis-criminatory reasons, the Trial Examiner further found that she hada "deep seated antipathy towards the Union."This finding is basedon an incomplete analysis of Nina's conversation with Schultz andRex when the latter asked her for time off in which to attend a meet-ing with the Sioux Falls drivers.' In this conversation Nina told4 Thomas testified that he did not inform Nina of the contemplated employee meetingbecause he did not know if, where, or when the meeting would take place,as he had leftSioux Falls shortly after his conversation with the Sioux Falls drivers.We consider thisexplanation to be reasonable and cannot agree with the Trial Examiner'sfinding thatThomas' and Nina's uncontroverted testimony on this matter cannot be accepted as "con-trary to the realities of the situation."The Trial Examiner's finding discrediting Thomasand Nina is based on speculative and unwarranted inferences from unrelated factualassumptions,such as the assumed receipt by Thomas of the Union's representation peti-tion before he arrived at Watertown.Moreover, Nina's reluctant permission to Schultz toattend the meeting with the Sioux Falls drivers is almost irrefutable evidence that Thomashad not informed her in advance of this meeting.5Nina's fuller account of her conversation with Schultz and Rex was not deniedor contradicted by either of the latter witnesses.We therefore credit it. PETROLEUM CARRIERS, INC.49,9Rex and Schultz that she would quit if the Union came in.The twodrivers asked her why.Nina replied that a union would mean a con-siderable increase in paper work and. that she already had all the-%Nork she could handle.Both drivers tried. to convince her that aunion would not mean any more work and urged her to remain onthe job.Obviously in trying to persuade Nina. to continue at work,Schultz and Rex did not understand Nina's expression about quittingto reflect a "deep seated antipathy towards the Union."A more,reasonable interpretation of her statement is that she was expressingher hostility not to the Union, but to more work.Certainly Schultzand Rex so interpreted it; otherwise they would hardly have urgedher to continue on the job. It is also significant that Nina's statementabout quitting is the only evidence brought forward by the GeneralCounsel to show her alleged deep seated hostility to the Union.Accordingly, we reject this finding of the Trial Examiner.The Trial Examiner has also misinterpreted Nina's explanationfor the discharge of Rex and was thereby led astray in making hispretext finding.She testified that she discharged Rexnot becausehe was late,as found by *the Trial Examiner, butbecause he failed toexplain or apologize for that lateness.Both Rex and driver Larsoncorroborated Nina's testimony that when Rex reported late for workon August 15, he made n(rexplanation for his tardiness, but simplyasked for his trip order.When Nina refused to give him the orderbut gave it to Larson instead, Rex got up and left.Quite clearly,Rex did not attempt to explain why he had been late, nor did he askNina why she did not give him the order.He made no apology,and did not attempt to conciliate Nina, who was upset by his pro-longed absence which had caused her to remain in the office past herusual working hours.Similarly, in his telephone conversation with`Nina that evening, Rex did nothing to smooth the troubled waters,as is apparent from his own testimony, but was insolent and threatened"to show" her.Accordingly, we find that Nina discharged Rex be-cause he had failed to explain or apologize for his tardiness.Wefurther find that this was the real reason for the discharge and nota pretext.For all the foregoing reasons, we find, contrary to the Trial Exam-iner, that the Respondent did not discharge Dale Rex in violation ofSection 8 (a) (3) and, (1) of the Act.We shall therefore dismissthe complaint.[The Board dismissed the complaint.]MEMBER MURDOCK, dissenting :I dissent from the finding of the majority that the Respondent didnot discharge Dale Rex in violation of Section 8 (a) (3) and (1) ofthe Act.334811-55-vol 10933 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues do not dispute the facts,as indeedthey cannot, thatRex was the instigator and chief protagonist of the Union amongthe Respondent's employees, and that the Respondentwas well awareof the resulting union activity among its employeesprior to Rex'sdischarge.They assert, however, that the General Counsel has failedto prove that the Respondent was aware of the union role played byRex, and that this was the reason why the Respondent dischargedRex.I disagree.Before entering the Respondent's service, Rex had been employedfor about 2 years in a similar capacity as a truckdriver by an oper-ator of a similartransportationbusinessservicing the same generalarea as the Respondent, and he had been a member of the unionduring such employment.After he entered the Respondent's em-ploy, he was the instigator and chief protagonist of the union in acompany which employed only 7 truckdrivers at Watertown, hisplace of work, and only 14 truckdrivers at Sioux Falls,the mainterminal.Moreover, on August 14, 1953, the day beforeRex's dis-charge, Rex and another employee requested permission from theRespondent to attend a "union meeting" on the following day. Con-sidering all of these circumstances, and particularlythe small sizeof the Respondent's business which has been held alone sufficient tosupport an inference of an employer's knowledge of its employees'union activity,6 I think it is reasonable to infer that the Respondentwas aware of Rex'sunion activity prior to his discharge.I also believe that areasonableinference can be drawn from theevidence that Rex's union activity was the reason for his discharge.Prior to Rex's discharge, Thomas, the Respondent's vice presidentand general manager who was in charge at Sioux Falls, stated to adeputation of Sioux Falls employees that he thought the Respondent'soperations were "kind of small" for a union, and also approved theemployee's sugestion that they have a "committee" to represent theminstead ofthe Union, adding thereto his own suggestion that theyhave a meeting of all the Respondent's employees to organize the"committee."Nina, the supervisor in charge of the Watertown op-erations who discharged Rex, stated on the day before her dischargeof Rex, that she would quit if the Unioncame in.Thus,it is clearthat both Nina and hersuperiorwere opposed to the Union.Nina'shostility to the Union may have stemmed from her opposition to theincreased work which she anticipated if the Unioncame in, as as-serted by my colleagues, but, asI see it,the reasonsfor her hostilitytowards the Union are quite immaterial; material only is the factthat she was opposed to the Union, and would thereby have a motiveB See eg.Kallaher and Mee, Inc.,87 NLRB 410;Quest-Shon Mark Brassiere Co,80NLRB 1149,enforced185 F. 2d 285 (C A. 2), petitionfor cert. denied 342 U S 812;N. L. R. B.v. AbbottWorstedMills, Inc,127 F 2d 438,440 (C. A. 1). PETROLEUM CARRIERS, INC.501for discharging the union leader in the plant because of his effortsto bring the Union in.That this was the motive for the dischargeis shown by the following : (1) Rex was discharged on the same daythat he spoke in favor of the Union and in opposition to the "com-rzittee," at the meeting which the Respondent had suggested to or-ganize the "committee" in place of the Union; (2) at the time of hisdischarge, Nina told Rex that the reason for his discharge was thathe was late for work, and when Rex protested and pointed out to herthat Schultz, another driver, was also late, she replied that Schultz'tardiness didn't "make any difference"; (3) Nina testified that it wasnot uncommon for the drivers to report late for work due to un-certain truck schedules, and that the customary discipline for suchconduct was only to assign such drivers to short runs, which resultedin less pay; (4) Nina testified that she had never discharged anyemployee for being late except Rex; (5) although Nina claimed thatthe order to be delivered for which Rex was late was a "rush" order,and in effect that this made his offense a serious one calling for dis-charge, she admitted that she did not tell Larson, the driver to whomshe subsequently assigned the order, that it was "rush"; (6) more-over, Larson, after being assigned to the order, went up town withhis wife and did not return for half an hour before delivering theorder, and was not criticized or disciplined by Nina for doing so;(7) in addition, Larson and several other witnesses testified that theyhad examined the order, and that it was not marked "rush" as wasthe custom in such cases ; and (8) Nina admitted that Rex's recordas an employee prior to his discharge was good. In view of the fore-going, I am convinced, as the Trial Examiner was, that the Respond-ent's contention that Rex was discharged for cause, 1. e., because hewas late for work and insubordinate, was mere pretext, and that thetrue motive for his discharge was because he was the motivatingforce behind the Union's organizational efforts and its leading pro-tagonist among the employees.Accordingly, I would affirm theTrial Examiner's finding that Rex was discriminatorily discharged,and order Rex to be reinstated with back pay.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed September 15, 1953, by Local 749, General Drivers,Warehousemen and Helpers Union, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, A. F. of L., hereincalled the Union, the General Counsel of the National Labor Relations Board,herein called the General Counsel and the Board, issued his complaint on Novem-ber 14, 1953, against Petroleum Carriers, Inc., Sioux Falls, South Dakota, hereincalled the Respondent, alleging violations of Sections 8 (a) (1) and (3) and 2 (6)and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, hereincalled the Act.Copies of the charge and of the complaint, together with notice of hearing thereon,were duly served upon the Respondent and the Union. 502DECISIONS OF NATIONALLABOR RELATIONS BOARDWith respect to the unfair labor practices, the complaint alleged in substancethat the Respondent (1) discharged its employee Dale Rex on or about August 15,1953, and has at all times since failed and refused to reinstate said employee, forthe reason that said employee joined and/or assisted the Union and has otherwiseengaged in concerted activities for the purpose of collective bargaining or othermutual aid or protection, intending thereby to discourage membership in the Unionand to interfere with the concerted activities of Respondent's employees; and (2)by such action and other acts and conduct, Respondent interfered with, restrained,and coerced its employees in the exercise by them of the rights guaranteed inSection 7 of the Act, and did thereby engage in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and (1).and Section 2 (6) and(7) of the Act.Respondent duly filed an answer to the complaint on or about December 11,1953, in which it admitted certain jurisdictional matters, denied the commissionof any of the alleged unfair labor practices, and affirmatively alleged in substancethat Rex was discharged for good cause.Pursuant to notice, a hearing was held before the undersigned, the duly desig-nated Trial Examiner, at Watertown, South Dakota, on December 14, 1953.TheGeneral Counsel and the Respondent were represented by counsel. Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was granted all parties.Though given an opportunity allparties waived oral argument and in addition indicated on the record that they didnot desire to file either proposed findings of fact and conclusions of law basedthereon or briefs with the undersigned.Consequently none have been receivedby the undersigned for his consideration.Upon the entire record in the caseand from his observation of the witnesses,theundersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that the Respondent is a Southbranch office and place of business at Watertown, South Dakota, at which locationsit is engaged in the transportation of petroleum products as a common carrierlicensed by the Interstate Commerce Commission an agent of the United StatesGovernment. In the course and conduct of its business it causes and has continu-ously caused at all times material herein large quantities of petroleum products tobe purchased and transported in interstate commerce.The nature and quantity ofits business operations is best described in a stipulation entered into by the partiesat the onset of the hearing herein. For convenience it follows below:The Interstate Commerce Commission quarterly report for the nine monthsended September, 30, 1953, report filed with the Bureau of Motor Carriers,Interstate Commerce Commission, reveals the following information: Respond-ent's interstate freight revenue was $349,975; it spent $55,134 for equipmentmaintenance, and $150,446 for equipment; its trucks and tractors operatedover 1,381,437 miles carrying 114,072 tons of freightrevenue.Respondent -further states that between November 1, 1952, and November1,1953, it purchased trucks, tractors, parts, tires, gas, and oil in the amountof $201,138, which equipment while purchased at Sioux Falls, South Dakota,and Watertown, South Dakota, originated outside of the State of South Dakotaand was shipped into that State in interstate commerce.During this same period the company realized gross revenue of $455,581.Among the major customers of respondent are the Continental Oil Company,the Socony Vacuum Oil Company, the Texaco Oil Company, the Cities ServiceCompany, Farmers Union Cooperative, Community Oil Cooperative, and W. H.Barber, distributors of Tydol gasolene.Further inspection of Interstate Commerce Commission records reveal thatrespondent owns I. C. C. Certificate of Public and Convenience No. MC108460Sub 1, authority to carry petroleum products from Scottsbluff, Nebraska, Mc-Pherson and Phillipsburg, Kansas, and pipe line terminals at Council Bluffs,Iowa, and points and places within ten miles of Council Bluffs, Iowa, to Arling-ton,Britton,Colton,Columbia, Flandeau,Garretson,Hartford,Sisseton,Toronto, South Dakota and return.No. MC108460 Sub 4, to carry petroleumproducts from Council Bluffs and Rock Rapids, Iowa, and points and placesin Iowa within ten miles of each of these cities to points and places in South PETROLEUM CARRIERS, INC.503Dakota on and east of U. S. Highway 218. No. MC-108460 Sub 5, authorityto carry petroleum products from Council Bluffs, Iowa, to points and placeswithin ten miles of Council Bluffs and points and places in South Dakota onand west of U. S. Highway 218 and east of South Dakota Highway 73, exceptpoints and places west of the Missouri River within one hundred miles of Greg-ory and return.Furthermore, respondent frequently utilizes the services of the Council Bluffs,Rock Rapids, Omaha, Watertown, and Sioux Falls terminals which terminalsare operating stations on the Great Lakes Pipeline System which services thecentral States of the United States originating the fine petroleum products inthe States of Texas and Oklahoma.Moreover the Board has heretofore assumed jurisdictionover the Respondent inCase No. 18-RC-2021.Upon the foregoing facts the undersigned finds that the Respondent,PetroleumCarriers,Inc., is engagedin commerce within themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and the undersigned finds that Local749,General Drivers,Warehousemen and Helpers Union, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica,A. F. of L., is a labor organization within the meaning of Section 2 (5) of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESAs indicated above we are primarily concerned with the alleged discriminatorydischarge of Dale Rex on August 15, 1953, by the Respondent. By and largethere is little dispute as regards the facts surrounding his discharge.As will beshown hereinafter the undersigned's ultimate disposition of the issue rests primarilyupon his observation of the witnesses.Dale Rex was employed by the Respondent on or about April 6, 1953, as a truck-driver.He was hired by Roy Schmaling, truck terminal manager.At this time,and in fact at all times material herein,the Respondent's business operations wereconfined to two terminals, at Sioux Falls and Watertown, South Dakota.Itsmainofficeswere located in Sioux Falls, and under the direct supervision of HarveyThomas, vice president and general manager. Its Watertown operations were underthe direct supervision of Mrs. Nina Enevoldson'Under her direct supervisionwere all of the Watertown drivers and the terminal manager, Roy Schmaling. Inaddition to her managerial duties, she had full authority to hire and fire employees,and to assign them to their respective duties as truckdrivers.During the same pe-riod the Respondent had in its employ approximately 21 truckdrivers, 7 at Water-town and 14 at Sioux Falls.Before entering the Respondent's service, Rex had been employed for about 2years as a truckdriver by Dan Duggan, an operator engaged in a similar transporta-tion business and servicing the same general area as the Respondent.While em-ployed by Duggan, Rex was a member of the Union.He quit driving for Duggansometime in 1951, and engaged in farming near Watertown, South Dakota, untilhe was hired by the Respondent in April 1953.At all times material herein the Respondent operated its trucks on what it styledthe "buddy" system.Under this system two drivers were assigned to a particulartruck.In the case of Rex he was assigned to truck No. 15 and his buddy was VictorZweig.Under the system Rex, for example, would take the truck out at say 12noon and upon his return from a trip, he would gas it up and place it in readinessfor Zweig to take out on another run.Zweig upon his return would do likewise.The drivers were paid by the mile, and loading and unloading time at the terminals.Itwas the custom for Nina to make out the delivery orders and place them in boxesin the terminal each of which bore the legend of the. truck that was to make thedelivery such as truck No. 15, etc. It was the duty of each driver to check his boxand make his deliveries in accordance with the instructions contained on the deliveryorders.While Rex was employed at Duggan's he was a member of the Union. Shortlyafter he entered the Respondent's service he discussed the Union with several ofthe drivers, but no positive action was taken in this regard until sometime, in thelatter part of July or the first week of August 1953.On July 27 Rex contacted Maxi The undersigned refers to Mrs Enevoldson herein as Nina, primarily because all of thewitnesses at the hearing referred to her as such in their testimony. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrowell, local representative of the Union, and arranged to meet with him the nextday to discuss the organization of the Respondent's Watertown drivers.Rex, accom-panied by Melvin Larson, one of the drivers, met with Crowell as scheduled and itwas decided that it would be better to discuss the matter with all of the Respond-ent's drivers.Accordingly, Rex and Larson contacted them and a meeting withCrowell was held Sunday afternoon, August 2, 1953, at which all of the drivers,except one,Jarman,were present.At the meeting all of those present signed mem-bership cards and paid their initiation fees. It was also agreed by those presentthat the Respondent's drivers at Sioux Falls should be contacted and urged to jointheUnion.Thereafter Crowell called Greg Helvig, the Union's representative atSioux Falls, and asked him to arrange a meeting between the Watertown and SiouxFalls drivers.Thereafter the Watertown drivers met with the Sioux Falls driverson Sunday, August 9, 1953, in Sioux Falls.Rex was present at this meeting.Sev-eral of the Respondent's drivers at Sioux Falls attended the meeting and signed ap-plication for membership cards.Among those from Sioux Falls who attended themeeting was one Duane Schuldt, of whom more anon below.On the following day, Monday, August 10, 1953, several of the Respondent'sSioux Falls drivers met at the Texas Company's loading platform in Sioux Falls inthe course of their employment.According to the credible testimony of DuaneSchuldt the following occurred at that time.Present at the Texaco terminal at this time in addition to Duane Schuldt wereHubert Crandall, Lowell George, and Burdette Sargent.All but Crandall had at-tended the union meeting the day before and signed cards. In the course of theconversation that ensued amongst the drivers, several stated in substance that they,after thinking the matter over, had reached the conclusion that perhaps they hadmade a mistake in joining the Union.They based their opinion on the premise thatthe benefits that they then enjoyed with the Respondent were better than those thenenjoyed by the Duggan drivers who were represented by the Union. In the courseof the discussions Schuldt asked Crandall what he had to suggest, Crandall thensuggested to those present that they organize a committee and get things "down" and"give it to management."The upshot of the discussion was that 1 or 2 of the olderdrivers would go to the office and discuss the situation with Harvey Thomas, the gen-eralmanager.Shortly thereafter Schuldt and Sargent went to Thomas' office andinformed him that they and five other Sioux Falls drivers had joined the Union theday before, August 9, 1953.Thomas told them in substance that their action inthis regard was all right and that unions were good for employees, but that he thoughtthat the Respondent's operations there "kind of small."Schuldt and Sargent thentold him of their decision to organize a "committee" amongst the employees and tothen submit to the Respondent a written memorandum containing their ideas on thesubject, with the object in view of later sitting down and discussing the whole situa-tion with management.Thomas approved their suggestion.Schuldt and Sargentthen told him of the union activities amongst the Watertown drivers.Since whathappened thereafter is of extreme importance in the undersigned's ultimate disposalof the issues herein he feels that Schuldt's testimony in this regard should be insertedherein.It follows below:Q. (Interrupting) Did you suggest the meeting with the Watertown driverstoMr. Thomas or did Mr. Thomas suggest the meeting with the Watertowndrivers to you?A.Well, more or less I guess it was for us to organize a committee here andhave Watertown do the same.Q. That was his suggestion to you?A. Yes, sir.Q.What did you do to follow out the suggestion?A.Well, we said that we-We asked if-Well, can me and Sargent, he wasthere too, and we was two of the older men. And Johnny wasn't there at thetime.And he said, "Get two or three men from Sioux Falls and the same fromWatertown and call yourself a meeting," he said, "and discuss this stuff."Q. Did he suggest who should be got from Watertown?A. He sugegsted one, Schultz, but we had him in mind anyway. And wesaid that we would like Zwieg or Bob and Roger.Trial Examiner SHAW: Get thelast names.Q. (By Mr. SEIDMAN) Is that Bransurd and Meseberg?A. Yes, sir.They was next in line I guess, third or fourth, I don't knowwhich.Q.What did you do about contacting these people? PETROLEUM CARRIERS,, INC.505A.Well, we went to-Sargent said, "We'll call Watertown."And Sarg says,"We can pay for the call."And Harvey thought it would be all right.AndI says, "Let's go over to my place, and then we can talk the way we want toand that way nobody can hear us."Q. And who did you call in Watertown?A. Petroleum Carriers, Inc: and we wanted to get ahold of Norman Schultz,but at the time he was out. [Emphasis supplied.]The above excerpt from Schuldt's testimony stands uncontradicted and undeniedin the record and is fully credited by the undersigned.As the undersigned sees it the Sioux Falls drivers desired to discuss the formationof the "committee" with those drivers at Watertown who had seniority, such asNorman Schultz, Victor Zweig, Roger Meseberg, and Bob Bransurd.Rex beingjunior to these employees was not considered by them as a prospective representativeof the Watertown drivers at-the time they had their conversation with Thomas.After meeting with Thomas, Schuldt accompanied by Sargent, went home andcalledNorman Schultz at the Respondent's terminal in Watertown. Schultz wasnot at the terminal at -the time and he left his telephone number with instructionsfor him to call back when he returned to the terminal. Schultz did so about 4 p. in.Here again the undersigned is convinced that what transpired in the telephone con-versation between Schultz of Watertown and Schuldt of Sioux Falls is best told inthe language of the witness Schuldt, particularly since it stands uncontradicted andundenied in the record and is an important factor in the undersigned's ultimatedisposal of the issues herein.Again it was in this conversation that Rex's role asthe leading protagonist for the Union was set forth in the record in clear and conciselanguage.The importance of this testimony will become apparent hereinafter inthe undersigned's disposal of the issue as regards the General Counsel's theorythat Schuldt and Sargent came to Watertown on August 15, 1953, for the meetingwith the Watertown drivers as the Respondent's agents, and what transpired as aresultof their visit and in particular their conversation with Nina Enevoldson onthat morningestablishes a motive for the Respondent's discharge of Rex.For thesereasonsSchuldt's testimony in this regard follows below:Q.Will you tell us the conversation you had with him?A. He called back, I think it was after 4 o'clock.And he asked me whatthe deal was and I told him that we more or less just dumped everything inHarvey's lap and told him about the union and everything.And Schultz askedme how he took it and I said, "Swell, he seemed to go for it all right, but hemade the suggestion that we organize a committee on both endsand get some-thing down in black and white and try it without the union."And Schultz,he seemed to think that was a pretty good idea. So I asked them first if hecould get ahold of Zweig or Bob or any of the older men.Q. By them, do you mean Rex was also speaking?A. Not at the time he wasn't speaking.Q. Tell us about Schultz.A.Meantime Rex must have come in or have been there and he asked totalk to me and he asked me what the deal was. And I told him and he said,"Leave it alone.Let the union take care of it," he says, "They'll take care of it."I guess Schultz got back on the phone and I asked him if he could get aholdof these men Zweig or Bob or Roger and come to Sioux Falls.Well, he didn'tknow about that.He said that he had to work. He had been working after-noons and thought maybe he would have to work.And he said, "If you wantto talk to us, you better come up here to talk to us."Q.Was the meeting tentatively set up at any particular place?A. Not at the time. And I told him that we would be up there at 10 o'clockSaturdaymorning.Schultz says-I am not sure about that now-Schultzasked me, he says, "Well, will we be able to get off?" And I said, "Iimagine.I don't know for sure, but maybe there will be some arrangements made."And then I told him, I said, "We will be up there Saturday by 10 o'clock forsure."And then we hung up.[Emphasis supplied.]As indicated above the testimony of Schuldt stands uncontroverted and undeniedin the record and is fully credited by the undersigned.Norman Schultz and Rex's version of the conversation was essentially the sameas that of Duane Schuldt (which has been set forth above), except as to one importantdetail and that was to the effect that Norman Schultz told Duane Schuldt in theconversation that he wanted Rex to attend the meeting between the Watertownand Sioux Falls drivers.Rex was present when the above conversation took placeand as indicated took part in it. 506DECISIONSOF NATIONAL LABORRELATIONS BOARDA few dayslaterNorman Schultz and Rex approached Mrs. Nina Enevoldson,the dispatcher and as indicated above in complete charge of the Respondent'sWatertown operations,about securing time off to attend the meeting with the SiouxFalls drivers.At the timeMrs. Nina Enevoldson was seated in her car preparatoryto leaving the terminal.Rex's version of what was said in the conversation is set forth below because theundersigned is convinced that the incident is best told in his own words.Q.Well-A. (Interrupting)I and Norman Schultz asked Nina-Q. (Interrupting)Who is Nina?A. NinaEnevoldson.Q.Whenyou say "Nina,"you mean the dispatcher?A. Yes.The daybefore we told her we was supposed to be off. She says,"I don'tknow anything about it.Harvey hasn't told me nothing about it."We toldher whatitwas for,that it was a union meeting and she said,"You don't needto think I am blind." She said,"I can see them buttons on your cap. I haveknown about it for a week."She says, "If the union comes in, I'll quit. ITnot work under the union."Mr. MAY: Whendid this conversation take place?TrialExaminerSHAW: Get the date.Q. (By Mr.SEIDMAN)The dateof the conversation?A. 14th of August 1953.TrialExaminerSHAW: All right.Proceed.The WITNESS: She said,"Iwould like to know who started this uniontrouble.I am not giving any permission to anybody to have a day off."Wetold her we wouldn't need only a couple of hours off, that we would work inthe afternoon.She said,"That doesn',tmake any difference. I am not givinganybody any permission."[Emphasis supplied.]Rex's version of what transpired and was said in the above discussed conversationstands uncontradicted and undenied in the record and is fully credited by theundersigned.On Saturday, August 15, 1953,Duane Schuldt, Harold Johnson,and BurdetteSargent drove up to Watertown from Sioux Falls in Sargent's car.Theyarrived atthe terminal at about9:45 a.in.Upon their arrival they went into the office andasked Ninawhere theycould find NormanSchultz.She told them thathe was athis home.Theythen asked her where they could find Bob Bransurd and RogerMeseberg.Nina advisedthat theywere out on a run and were not expected backto the terminal until around noon.They thenleft the terminal and drove out toSchultz's home.At theonset of their meeting with Schultztheyinformed him thattheydesired to discuss with him the pending union situation.Schultz then said,"Don't talk to me, wait until the rest of the guys come."At about thistime Rexdrove up and askedthem "whatthe dealwas."Theytold him about the idea oforganizing a "committee"to deal with the Respondent instead of dealing throughthe Union.Rex was opposed to the idea, and it was then decided that they wouldallmeet again at the terminal in about a half an hour.The SiouxFalls drivers thenleft and went to the terminal to await Schultz's arrival.Upontheir arrivalat theterminaltheydiscussed the proposed meeting with theWatertowndrivers with NinaShe toldthemthat she had notbeen informed of themeeting and knew nothing whatever about the arrangements they had made withHarvey Thomas. Shealso toldthem thatBransurd and Meseberg could attend themeetingbut thatNorman Schultz was assigned to a trip and for that reason shecould not and would not give him time off to attend the meeting. They then arguedwith her and assured herthat they wouldassume full responsibility for gettingSchultz off.Schuldt personallytold her that theywould not assume the responsi-bility for anybodyelse, but that as far as they were concerned other Watertowndrivers could attend if they so desired.In furtherance of their efforts to impressNinathat Harvey Thomashad given them permission to meetwith theWatertowndrivers, and to select thosethat theydesired to discuss the situation with,HaroldJohnson,called Thomasin Sioux Falls from the terminal,but was unable to "getahold"of him.Nina eventually capitulated to their entreaties and reluctantlygranted permission for NormanSchultz toattend the meeting.At thispoint the undersigned is convinced that the General Counsel's contentionthat Duane Schuldt,Burdette Sargent, and Harold Johnson,all Sioux Falls drivers,came to Watertown as the agents of the Respondent for the purpose of persuadingthe drivers there to reject the Union and to join with them in the organization of a PETROLEUM CARRIERS, INC.507"committee" composed of all of the Respondent's drivers at both Watertown andSioux Falls for the purpose of dealing directly with the Respondent as regards wages,hours, and other conditions of employment, is correct, and he so finds.To begin with the undersigned desires to point out that there is no allegation inthe complaint that the Respondent engaged in a course of conduct violative of Sec-tion 8 (a) (2) of the Act.Nor did the General Counsel make such a contentionat the hearing herein.The sole purpose of his contention in this regard as theundersigned sees it was to buttress his contention that Rex was discriminatorilydischarged because of his union activities, concerning which more anon.Theundersigned finds merit in his contention in this regard for the following reasons:While it is quite true that there is no substantial evidence in the record that theRespondent either directly or indirectly suggested the formation of a "committee,"nevertheless the uncontradicted, undenied, and credible evidence when consideredon the record as a whole clearly shows that Harvey Thomas, the Respondent's gen-eralmanager, accepted the idea when it was first presented to him by Schuldt andSargent, and did in fact authorize these two employees to proceed with the organiza-tion of the committee, and to designate and select those employees they deemednecessary and desirable to accomplish its organization, both at Sioux Falls andWatertown. In such circumstances the undersigned is convinced, and indeed uponthis record, compelled to find that Schuldt, Sargent and Johnson came to Watertownas the agents of the Respondent for the purpose of organizing the proposed "com-mittee."There are certain other factors that have also persuaded the undersigned to findas above: (1) Nina's statement to Schultz and Rex in substance that she would liketo find out who "started this," meaning the union organization; 2 (2) the fact thaton August 12, 1953, the Union filed a petition for certification for representativeswith the Regional Director of the Eighteenth Region in Minneapolis, a copy of whichwould have been received by the Respondent in the normal course of business atleast by Friday, August 14, 1953; (3) Nina's admission to Schultz and Rex that shewas well aware of the union activities of the Watertown drivers when she talked tothem on or about August 14, 1953, and (4) Nina's reluctant acceptance of the factthat Schuldt, Sargent, and Johnson spoke as the agents of Harvey Thomas (meaningthe Respondent herein) when they requested time off for Schultz on the morning ofAugust 15, 1953.Reluctant though her acceptance may have been, nevertheless thefact remains that she did in fact accept their representations that Thomas had pre-viously approved their action in this regard and had authorized them to select theemployees they desired for the stated purpose of organizing a committee.In view of all of these circumstances the undersigned has made the above finding,and accepts the General Counsel's theory in the regard.Having so found let us now proceed with a resume of the events that followedafter Nina authorized Schultz to attend the meeting on August 15, 1953.While the Sioux Falls drivers were engaged in their discussion with Nina, Schultzand Rex drove up to the terminal.Rex came up to the group and suggested thatthey go up to the 212 Club and finish their business.Duane Schuldt said, "there isnot much sense in going up there. The guys we want to talk to ain't here," whomthe undersigned finds to have been Meseberg and Bransurd, since these were two ofthe employees mentioned to Thomas at the time they suggested the formation of thecommittee, and to Nina when they first arrived at the Watertown terminal thatmorning.Rex assured them that the employees they had reference to would be alonglater, and at that they proceeded to the 212 Club.Upon their arrival at the club they found Larson, a Watertown driver, alreadythere.After a few preliminaries at the bar, all at the suggestion of Rex proceeded toa back room to discuss the situation.From what the undersigned gleans from therecord the following drivers were present when the discussion started: Schultz, Rex,and Larson from Watertown and Schuldt, Sargent, and Jackson from Sioux Falls.Schultz, after the meeting got under way, left to go to the terminal for the purposeof picking up his "buddy" Roger Meseberg, and bring him to the meeting. At around11:45 a. in. Rex called Schultz at the terminal.Nina answered the phone.After shehad called Schultz to the phone, she said to Rex "you are supposed to go to work,"and asked him where he was at. He told her he was at the 212 Club, and he thenasked her if his truck was in yet and where he was supposed to go. She told himthat his truck had not yet arrived at the terminal, and that he was to make a trip toClaremont.Rex called Schultz again at around 12:30 p. m. and asked him if9 The portent of Nina's remark will be apparent hereinafter in that section of the reportdealing with Rex's discharge. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeseberg was in yet,and that if he was when they expected to get out to the meet-ing.Schultz told him that Meseberg had arrived and that they would come out justas soon as he finished greasing the truck.Rex also asked Schultz if his truck was inyet,and was advised that it had not yet arrived at the terminal.Schultz and Mese-berg finally got out to the meeting at around 1 p. m.From what the undersigned gleans from the record the following were presentat the meeting at the 212 Club: from Watertown, Dale Rex, Norman Schultz, Ken-neth Bellman,Melvin Larson,and Roger Meseberg,from Sioux Falls, BurdetteSargent,Harold Johnson,and Duane Schuldt.During the course of the meetingMax Crowell, representative for the Union in Watertown, and 2 or 3 other persons,not employees of the Respondent,dropped in and to some extent participated in thediscussions.Sargent acted as spokesman for the Sioux Falls drivers.He opened the meetingby pointing out that insofar as the Sioux Falls drivers were concerned the Unionoffered them nothing that they were not then receiving from the Respondent, andthat as a matter of fact their working conditions with the Respondent were betterthan those enjoyed by the Duggan drivers who were unionized.He also told thosepresent that as far as the Sioux Falls drivers were concerned they did not need aunion and did not want a union.Rex and Larson took exception to his statements.Larson in particular pointed out where the employees would better themselvesunder a union contract.Rex argued for the Union and insisted that the best thingfor them to do was to unionize and let the Union handle their affairs with the Re-spondent. In the course of the discussions which apparently became rather "heated,"Sargent said to Rex, "you are a union man. I can tell that.Harvey Thomas wouldlike to find the guy that started this."At about this time, Max Crowell, the Union'srepresentative who had been sitting outside in the club, entered the room and in-jected himself into the discussion and pointed out to the employees the benefits theUnion had to offer them.He also told the Sioux Falls drivers that if HarveyThomas, the Respondent'sgeneralmanager,had anything to do with arrangingthemeeting, ". . . it was a violation of the law."At this point Sargent turnedtoDuane Schuldt and said.no wonder he made you make that call fromyour house," which the record indicates and the undersigned finds to have been areference to the call Duane Schuldt made to Norman Schultz in Watertown on Mon-day, August 10, 1953, as regards this meeting between the Sioux Falls and Water-town drivers.After arguing back and forth about an hour the meeting broke up ataround 2:15 p. m. Rex accompanied by Larson left immediately for the terminalwhere they arrived at about 2:20 p. m.Norman Schultz and Roger Meseberg ar-rived shortly after they did.Upon arrival at the terminal Rex asked Nina for his order which was in his box.She reached over, took it out of the box, put it in the typewriter, and made it overto Larson.Rex again asked her for his order and she told him "you don't get anyorder."Rex then left the terminal and went home. Later that evening at about7 p. m. he returned to the terminal to see whether or not he had an order for Sundaynight, since it was the custom for the drivers to be assigned their orders for Sundayon Saturday, Sunday being Nina's day off. Finding no order in his box he calledNina and asked her where his order was; she told him, "you don't get any moreorders.You was late for work today." Rex protested and pointed out to her thatSchultz was also late to work that day, to which she replied, ". . . That doesn'tmake any difference whether he was late or not..when I ain't boss down here,something is wrong."Rex asked her if she meant that he was fired and she replied,"Yes, you are fired.Harvey can hire you back Monday morning if he wants to."Shortly after Rex was discharged Nina wrote Harvey Thomas a letter in whichshe set forth her reasons for discharging Rex.On Monday, August 17, 1953, Helvig,the Union's representative in Sioux Falls, called upon Thomas at his office and in-formed him of Rex's discharge.Thomas told him that he knew nothing about it.The Respondent's position is that Rex was discharged for good cause. In supportof its position in this regard it relied upon the testimony of Mrs. Nina Enevoldson,itsdispatcher atWatertown, who made the discharge and as indicated above as-sumed full responsibility for the incident.The record clearly shows, in fact Re-spondent's general manager, Harvey Thomas, admitted that Nina had full authorityto hire and fire, and was considered a "responsible employee of the Company."Nina's testimony as regards the events leading up to Rex's discharge was, in sub-stance, as follows: It was her job to take the orders from customers as they cameinto the office and assign the deliveries to the respective truckdrivers. It was thecustom to keep the trucks rolling without unnecessary delay by use of what has beendescribed above as the "buddy" system.The drivers were kept informed of theirassigned deliveries by either telephone or by written orders placed in boxes assigned PETROLEUM CARRIERS, INC.509each numbered truck in the office.When a truck came off a run it was immediatelyserviced by the incoming driver and made ready for the driver's "buddy" so thathe could leave the terminal without delay and deliver the ordersassigned him,Due to the fact that the arrival of the trucks back to the terminal could not betimed accurately, on account of unforeseen difficulties either at the point of deliv-ery or on account of highway conditions, it was the custom for Nina to call thedrivers and notify them that their trucks were at the terminal and to tell themwhere they were to go.On occasion the Respondent would receive rush ordersfrom customers, particularly when an increase in the price of petroleum productswas anticipated.On such occasions it was the policy of the Respondent, and Ninain particular, to either notify the driver personally or by phone or to mark"RUSH"on his delivery order.She testified that it was not uncommon for the drivers to report late for workat the terminal.She qualified her testimony in this regard by pointing out that dueto the very nature of Respondent's business delays on the road and at customers'terminals were to be expected and that the Respondent had no set policy, but con-sidered each case on its merits. She did point out however that in cases where shewas convinced that lateness was due to the driver's own carelessness and the like,she ordinarily corrected the situation by assigning such drivers to short runs, whichwould mean less take-home pay, since they were paid on a mileage basis. Fromexperience she had found that such disciplinary action was enough to correct thesituation.Nina's account of the events leading up to the discharge was as follows: OnSaturday morning sometime between 9 a. in. and 10 a. in.she received a rushorder for petroleum products from the Farmers Union Central Exchange, to bedelivered at its bulk plant in Claremont, South Dakota.Claremont is about 105miles from Watertown. She promised to rush the order and have it on its way thatafternoon.Since Nina's testimony as regards Rex's discharge is of the utmost importancein the undersigned's ultimate disposal of the issues herein,he is of the opinion that itshould be set forth herein in considerable detail, particularly because he feels thatthere are certain important discrepancies therein that require and indeed compela close scrutiny and careful analysis in fairness to all concerned.On direct examination she testified that Rex was at the terminal at approximately11 or 11:30 a. in.At that time she did not speak to him about the "Rush" order toClaremont, because she expected him to be ready to go to work when Zweig, hisbuddy, arrived in truck No. 15 from Aberdeen. Before Rex came in she had madeup the order to Claremont and placed it in truck No. 15's box. Shortly thereaftershe went to lunch.Upon her return at about "ten minutes to 1" she saw that Zweighad returned from Aberdeen with truck No. 15. She then called Rex's home andtold his wife that he was to take an order to Claremont.At about 1 p. in. Rex calledNorman Schultz, and while Schultz was en route to the phone, she said to Rex,"Rex is that you?" and he said yes, and I said, "Your truck is in and there is a rushorder for Claremont,"' and that Rex then advised her that he would be "down"to the terminal.At about 2:40 p. in. Rex, and the other employees who had attendedthe meeting at the 212 Club, arrived at the terminal. It was at this time that she madeup her mind to discharge Rex, primarily because he was (1) late to work and (2)because he had not requested permission to attend the meeting. Shortly thereaftershe turned the Claremont order over to Larson to deliver.Her testimony as towhat then transpired is essentially the same as that of Rex which has been set forthabove, and will not be reiterated.There are serious discrepancies between her testimony on direct and cross-exam-ination asregards her knowledge of the prearranged meeting between the Sioux Fallsand the Watertown drivers.When first queried by counsel as regards her knowledgeof the proposed meeting she testified in substance that sometime around 9 or 9:30a. in. on Saturday morning Sargent, Johnson, and Duane Schuldt from Sioux Fallsarrived at the terminal.She was advised of their arrival by Roy Schmaling, theshop foreman.Her testimony in this regard is also of extreme importance, pri-marily because it goes right to the heart of the undersigned's appraisal of her cred-ibility as a witness.For this reason this pertinent excerpt from her testimony isinserted herein below:Q. All right.Whatdid they have on their minds when they called on you?A. I didn't see them drive up..The shop manager came and said,"The. SiouxFalls' guys are here."We had heard rumors that the meeting was to be atSioux Falls.3Quoted portion from Tina's testimony on direct examination. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. These fellows came up, and you say the shop foreman-Who is theshop foreman?A. Roy Schmaling.Q.What did Roy tell you?A. He saw them drive up and he said, "The Sioux Falls' guys are up here."And I thought maybe their meeting had gone to pot. I thought, maybe theyaren't going to have one.Q. Then these boys, did they come in your office?A. They came in.Q.What did they tell you about it?A. They said that they were supposed to have a meeting up here today-No, I asked them first, what are you guys doing here. They said,"We aresupposed to have a meeting up here today.They said, "Didn't you knowaboutit?"And I said, "No."As far as knowing anything definite about ameeting, I thought I should be notified by someone.[Emphasis supplied.]The Sioux Falls drivers came into the office and asked for "Schultz." She toldthem he had to work that afternoon. She then made the following voluntary state-ment in her testimony: "He was the oldest employee we had." In answer to theirquery as regardsthe next oldestemployees, Bransurd and Meseberg, she told themthat they were hired at about the same time. She then told them that Bransurd andMeseberg should arrive at about noon and the Zweig, Rex's "buddy" should arriveat about the same time. She further testified in substance that she was somewhatpiqued at the Sioux Falls drivers, because she had not been "notified" of the meeting.As indicated above she finally acquiesced to their request that Schultz be given timeoff to attend the meeting, particularly after they assured her that they had been givenpermissionby Harvey Thomas to attend the meeting.Later on in her testimonyand on direct examinationshe emphatically denied thatshe had been notified or that she had received any information that there was tobe a meeting between the Sioux Falls and Watertown drivers on Saturday, August15, 1953. In particular, there appears in her direct examination the following:Q. You absolutely knew nothing about any meeting of any kind that involvedDale Rex prior to his not showing up?A. No.Nina's testimony on cross-examination as regards Rex's discharge,is as indicatedabove, at odds with her testimony on direct as will be shown in considerable detailbelow.She admitted on cross-examination that she knew that Rex had been to the meetingat the 212 Club.Her testimony at the onset of her cross-examination as regardsher knowledge of the proposed meeting is important.For example the followingexcerpt from the official transcript of the record indicates to the undersigned thatshe had at least some intimation that there was to be a meeting about the "Union":Q. You must have known that therewas going to be a meeting at theTwo-Twelve Club that day?A. 1 didn't expect any meeting, at the Two-Twelve Club.I was under thesupposition that the union meeting would be held in the union hall.I thoughtthey had gone to the Two-Twelve Club for refreshments. [Emphasis supplied.]In the considered opinion of the undersigned the above excerpt from her testimonywhen considered in the light of her testimony on direct examination'as regardsthe events surrounding the arrival of the Sioux Falls drivers at the terminal, belieher emphatic denials that she had any information whatsoever that a meetingbetween the Sioux Falls and Watertown drivers was contemplated for Saturday,August 15, 1953.Otherwise how could she have been "under the supposition thatthe union meeting would be held in the union hall,"especially when considered inthe light of the testimony of the Sioux Falls drivers, Schuldt and Johnson, who testi-fied without contradiction that they came to Watertown as the representatives ofThomas, who had given them permission to choose any Watertown driver theydesired to attend a meeting,whose primary purpose was to organize a committee inoppositionto the Union?Nina's testimony on cross-examination as regards the events on Saturday, August15, 1953, leading up to Rex's discharge was in substance as follows:She saw Rex at the terminal at around 11 a. in. but did not say anything to himabout the rush order to Claremont.At 11:45 a. m. she called his home and toldA See excerpt from her testimony,supra. PETROLEUM CARRIERS,INC.511his wife to tell him that he had a trip to Claremont.'At about 12:05 p. m. shewent to lunch and arrived back at the office at about 12:45; at 1 she talked to Rexwhen he called Schultz and told him that he had a rush order to' Claremont; thatZweig had returned from his trip to Aberdeen and that his truck,No. 15,was nowin the terminal.In the final analysis Nina's reasons for discharging Rex were that he was lateto work and insubordinate in that he did not ask her for permission to attend themeeting at the 212 Club, on Saturday,August 15, 1953.Nina admitted on cross-examination that she did not tell Larson at the time sheassigned the Claremont order to him that it was a "KLJSH"order.Larson testified that after Nina assigned him to the Claremont trip that he wentup town with his wife and that he did not return to the terminal until about a halfan hour later.He further testified that he was neither criticized nor disciplined byNina for these derelictions.Nina admitted on both direct and cross-examination that she had never dischargedany employee for being late except Rex. She further testified that lateness on thepart of the drivers was commonplace,but explained that she always felt that insuch cases they had a legitimate excuse.Several of the witnesses,particularly Larson, testified that they had examinedthe order assigning truck No. 15 to the Claremont trip,and that it was not marked"RUSH"as was the custom in such cases.Concluding FindingsTo begin with the undersigned is convinced that before any intelligent dispositionof the issues herein can be made that certain conflicts in the testimony of Rex,Schultz, and Nina should of necessity be resolved.Let us first dispose of the con-flict as regards the alleged"RUSH"order to Claremont.Rex testified that Ninadid not tell him in her conversation at the time he called Schultz at around 11:45a.m., while Nina, on the other hand testified that she did.She also testified thatshe told Rex at the time that truck No. 15 was at the terminal.The record doesnot support her testimony in this regard.In the first place the record shows bya preponderance of the evidence that the call in which Rex talked to Nina andSchultz was at 11:45 a. m.,and not at around 1 p. m.Furthermore the uncontra-dicted,undenied,and credible testimony of Zweig, Rex's "buddy,"shows that hearrived at the terminal with truck No. 15,at approximately 1 p. m. In such circum-stances the undersigned credits the testimony of Rex and Zweig that truck No. 15arrived from Aberdeen at approximately 1 p. m., and discredits the testimony ofNina that she told Rex that truck No. 15 was at the terminal at the time she talkedto him,primarily because the record shows that it was not there at the time shetalked to Rex which as found above was at 11:45 a. m.In so finding the under-signed of course credits Rex's testimony that Nina told him in the conversation thattruck No.15was not at the terminal at the time.As indicated above one of the perplexing problems here is the resolution of thecredibility of the witnesses,particularly that of Mrs.Nina Enevoldson.In the mainshe impressed the undersigned as an essentially honest person,but it was obviousfrom her demeanor while testifying that she had a deep-seated antipathy towardstheUnion,and that her attitude in this regard caused her to color her testimonysomewhat as regards pertinent matters at issue.Her attitude is best illustrated inher testimony as regards her conversation with Rex and Schultz on Friday, August14, 1953,when they asked her for time off to attend a meeting the next day withthe Sioux Falls drivers.For this reason the undersigned cannot accept her testi-mony that she was completely"in the dark," so to speak of the fact that HarveyThomas, her superior,had authorized Schuldt and Sargent to act as the Respondent'sagents tor the purpose of dis ussing the tcation of a "committee"with the Water-town drivers.Moreover it is inconceivable, in fact it is contrary to the realitiesof the situation to accept her testimony that Thomas did not discuss the unionizationdrivers [which Thomas himself had only recently authorized]when he visitedWatertown on either the Thursday or Friday before the meeting on August 15,1953.Nor can the undersigned ignore the fact that a copy of the Union's petitionfor certification of representatives filed with the Regional Director on August 12,1953,would in the normal course of business have come to the attention of theRespondent;;at least by Friday, August 14,1953.For the same reasons the under--6 Yet,she later testified that she called his home at around 1 p. m. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDsigned cannot accept Thomas' testimony that the Union was not mentioned whenhe visitedWatertown on either August 13 or 14, 1953. Such testimony simplydoes not fit in with the undisputed facts in the record particularly in view of theopen and notorious conduct of the employees at both Watertown and Sioux Falls,as evidenced by the wearing of union buttons,and admitted conversations betweenthe Respondent's representatives and union and nonunion adherents as regards theUnion during the week preceding the meeting on Saturday, August 15, 1953.In view of all of the foregoing the undersigned is convinced that the Respondent'scontention that Rex was discharged for cause, that is because he was approximate-ly 1 hour and 20 minutes late to work and insubordinate, was mere pretext andthat the true motive for its action in this regard was because Mrs. Nina Enevoldson,its dispatcher at Watertown, was convinced that he was the motivating force behindthe Union's organizational efforts and its leading protagonist amongst the employeesunder her supervision.Many factors have entered into the undersigned's findings inthis regard and they are principally: (1) The evidence does not support Nina's con-tention that the order to Claremont was a "RUSH" order; (2) Nina's total disregardof Larson's neglect to proceed forthwith with his truck to make the Claremontdelivery; (3) her testimony that she thought the "meeting" was to be held at the"Union Hall" in the face of the fact that nowhere in the record is there found anyreference to a meeting at a "Union Hall," which convinces the undersigned that Ninaassociated Rex's request for time off to the Union, towards which she had an obvious-ly deep-seated antipathy; (4) her testimony that she let Schultz off to attend themeeting after she was convinced that Schuldt and Sargent spoke for Harvey Thomas,the Respondent's general manager; (5) the fact that no employee had ever beendischarged in the past for being late to work and the disparate application of sucha rule to Rex; (6) the discrepancies in her testimony as regards the timing ofthe tele-phone call from Rex and the arrival of Zweig with truck No. 15 at the terminal;(7) her admission that Rex's record as an employee was good and (8) the factthat the record fails to disclose a scintilla of evidence indicating that Rex was everdiscourteous or had evidenced insubordination towards either Nina or any othersupervisory employee of the Respondent prior to his discharge on August 15, 1953.The undersigned is not unmindful of the fact that there is no direct evidence in therecord that Rex was. discharged because of his concerted and/or union activities(there seldom ever is in cases of this nature) and that his ultimate finding in thisregard is by inference predicated upon certain facts found above. It has been wellsaid that hard cases make bad law. So is it here, putting it mildly so to speak, thefacts found here have concerned him no end in his effort to arrive at a just andhonest decision.This is the sort of a case that has long disturbed the Board andthe courts.Recently however the U. S. Supreme Court, in the case ofRadio O.OtcersUnion et al. v. N. L. R. B., N. L. R. B. v. Intl. Brotherhood of Teamsters, Chauffeurs,etc.,Gaynor News Co., Inc. v. N. L. R. B.,Nos. 5, 6, and 7, February 1, 1954,°had the following to say as regards a similar evidentiary problem:,We considered .this, problem in theRepublic Aviationcase.To the conten-tion that "there must be evidence before the Board to show that the rules andorders of the employers interfered with and discouraged union organization inthe circumstances and situation of each company," we replied that the statutoryplan for an adversary proceeding "does not go beyond the necessity for theproduction of evidential facts, however, and compel evidence as to the resultswhich may flow from such facts. .An administrative agencywithpowerafter hearings to determine on the evidence in adversary proceedings whetherviolations of statutory commands have occurred may infer within the limits ofthe inquiry from the proven facts such conclusions as reasonably may be basedupon the facts proven.One of the purposes which lead to the creation of suchboards is to have decisions based upon evidential facts under the particularstatute made by^experienced officials with an adequate appreciation of the com-plexitiesof the subject which is entrusted to their administration. . . "324 U. S., at 798, 800. See also N.L. R. B. v. Nevada Consolidated CopperCorp.,316 U. S. 105 [10 LRRM 6071;N. L. R. B. v. Link-Belt Co.,311 U. S.584 [7 LRRM 297].In these cases, we but restated a rule familiar to the lawand followed by all fact-finding tribunals-that it is permissible to draw onexperience in factual inquiries.[Emphasis supplied.]In the considered opinion of the undersigned the above finding of the Supreme,Court is clearly apropos to the proposition that the undersigned may draw reasonableinferences from the facts found above.Consequently and in view of all the cir-6 347 U.S. 17. PETROLEUM CARRIERS, INC.513cum.stances found above the undersigned finds that the Respondent discriminatorilydischarged Dale Rex on August 15, 1953, because of his membership in and ac-tivities on behalf of the Union herein, and that by such conduct the Respondentviolated Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent in section 1, above, have a close,intimate, and substantial relation to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in certain un-fair labor practices, the undersigned will recommend that it cease and desist there-from and take the following affirmative action designed to effectuate the policiesof the Act: (1) Offer to Dale Rex immediate and full reinstatement to his formeror substantially equivalent position,' without prejudice to his seniority or other rightsand privileges; (2) make the above-named employee whole for any loss of pay hemay have suffered by reason of the Respondent's unlawful discharge, by payment tohim of a sum of money equal to the amount he would normally have earned aswages, from the date of discharge to the date of the Respondent's offer of reinstate-ment, less the net earnings of each during said period;' (3) the Respondent shallupon request, make available to the Board payroll and other records to facilitate thechecking of the amount of back pay, which shall be computed in accordance with theBoard's customary formula;' and (4) that the Respondent be ordered to cease anddesist from in any manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following:CONCLUSIONS OF LAW1.The Respondent, Petroleum Carriers, Inc., Sioux Falls, South Dakota, is en-gaged in commerce within the meaning of Section 2 (6) and (7) of the Act.2.Local 749, General Drivers, Warehousemen and Helpers Union, affiliated withInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America, A. F. of L., is a labor organization within the meaning of Section 2 (5)of, the Act.3.By discharging Dale Rex, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.4.By such conduct the Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication. ]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees thatWE WILL NOT interrogate employees concerning their union affiliations, ac-tivities, or sympathies.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor or-7The Chase Nattonal Bank of the Ctity of New York, San Juan, Puerto Rico Branch,65 NLRB 827.8 Crossett Lumber Company,8 NLRB 440;Republic Steel Corporation v. N. L. R. B ,311 U. S. 7.9 F. W. WoolworthCo., 90 NLRB 289 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDganizations, to join or assist Local 749, General Drivers, Warehousemen andHelpers Union, affiliated with International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, A. F. of L., or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Section 7 of theAct, or to refrain from any or all of such activities, except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3)of the Act.WE WILL offer Dale Rex immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to any seniority or otherrights and privileges previously enjoyed andwe will make wholesaid employeefor any loss of pay suffered as a result of the discriminationagainst him.All our employees are free to become, remain, or to refrain from becoming orremaining members of any labor organization except to the extent that this rightmay be affected by an agreement in conformity with Section 8 (a) (3) of the Na-tional Labor Relations Act.PETROLEUM CARRIERS, INC.,Employer.Dated---------------- By----------------------------------------------(Representative)(TitleThis notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.LA POINTE MACHINE TOOLCOMPANYandAMERICAN FEDERATION OFTECHNICAL ENGINEERS,AFL, PETITIONER.Case No. 1-RC-3440.July08, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney,hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Thelabor organizations involved claim to represent certain em-ployees of the Employer.'3.Since December 1944, the Intervenor has been in contractual rela-tions with the Employer as the representative of all the Employer'shourly rated employees,including the draftsmen now sought to berepresented by the Petitioner2On July 1, 1952, the Intervenor en-tered into a collective-bargaining agreement with the Employer for aterm expiring on December 31, 1953.A clause in this agreement'Local 3536, United Steelworkers of America, CIO, waspermitted to intervene at thehearing.2 As a result of a consent election, the Intervenor was designated the bargaining repre-sentative of the Employer's production and maintenance employees and draftsmen.Pur-suant to the July 1950 contract the office clerical employees were added to this unit.109 NLRB No. 91.